DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  the claims recite “root-means-square” where they should read “root-mean-square”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellmauthaler (9719846), hereinafter Ellmauthaler ‘846, in view of Ellmauthaler (2017/0235006), hereinafter Ellmauthaler ‘006.
With respect to claim 1, Ellmauthaler ‘846 teaches an optical source configured to generate an optical signal (Col 4, line 27-28, 40-41) in an optical medium that is disposed in proximity to a formation (Col 4, line 24, 41-42); a backscatter sensor coupled to the optical medium and configured to detect a backscatter response corresponding to the seismic signals from the optical signal medium (Col 5, lines 28-42); a modulator coupled to the backscatter sensor and configured to quadrature modulate the backscatter response (Col 6, line 36 – Col 7, line 33); a phase analyzer configured to generate a seismic response by determining phase differences in the backscatter response based on the quadrature modulated backscatter response (Col 5, lines 48-54).  It further teaches a filter configured to remove portions of the seismic response above or below a response threshold to generate a threshold seismic response (Col 14, lines 15-17); and a cross-correlator configured to correlate the seismic response with at least one of the seismic signals to generate a correlated seismic response (Col 10, lines 63-67; Col 14, lines 10-11).  While the order of the steps in Ellmauthaler ‘846 is different than those of the current application, Ellmauthaler ‘846 notes “the order of steps may be performed in a different manner than that described” (Col 14, lines 27-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ellmauthaler ‘846 to have the steps as claimed since it was suggested by the reference and would have provided more accurate data picks.  Ellmauthaler ‘846 does not teach a seismic source configured to induce seismic signals into the formation.
Ellmauthaler ‘006 teaches a seismic source configured to induce seismic signals into the formation ([0030], line 7; Fig 1: 115).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Ellmauthaler ‘846 with the seismic source of Ellmauthaler ‘006 since such a modification would have allowed for information to be gathered about the surrounding area with good accuracy.  
With respect to claim 11, Ellmauthaler ‘846 teaches generating an optical signal (Col 4, line 27-28, 40-41) in an optical signal medium disposed in proximity to a formation (Col 4, line 24, 41-42); detecting a backscatter response corresponding to the seismic signals from the optical signal medium (Col 5, lines 28-42); quadrature modulating the backscatter response (Col 6, line 36 – Col 7, line 33); generating a seismic response by determining phase differences in the backscatter response based on the quadrature modulated backscatter response (Col 5, lines 48-54); removing portions of the seismic response above or below a response threshold to generate a threshold seismic response; and correlating the threshold seismic response with at least one of the seismic signals to generate a correlated seismic response. It further teaches removing portions of the seismic response above or below a response threshold to generate a threshold seismic response; (Col 14, lines 15-17); and correlating the threshold seismic response with at least one of the seismic signals to generate a correlated seismic response (Col 10, lines 63-67; Col 14, lines 10-11).  While the order of the steps in Ellmauthaler ‘846 is different than those of the current application, Ellmauthaler ‘846 notes “the order of steps may be performed in a different manner than that described” (Col 14, lines 27-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ellmauthaler ‘846 to have the steps as claimed since it was suggested by the reference and would have provided more accurate data picks.  Ellmauthaler ‘846 does not teach inducing, using a seismic source, seismic signals within the formation.
Ellmauthaler ‘006 teaches inducing, using a seismic source, seismic signals within the formation ([0030], line 7; Fig 1: 115).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Ellmauthaler ‘846 with the seismic source of Ellmauthaler ‘006 since such a modification would have allowed for information to be gathered about the surrounding area with good accuracy.  
With respect to claims 2 and 12, Ellmauthaler ‘846 teaches said backscatter sensor is configured to receive and measure optical signals within the backscatter response (Col 5, lines 28-29), said backscatter sensor including one or more photodetectors (Col 5, lines 38-39) configured to detect amplitude and phase of the optical signals within the backscatter response (Col 5, line 60 – Col 6, line 12).
With respect to claims 3 and 13, Ellmauthaler ‘846 teaches the backscatter sensor includes: a delay line interferometer that generates an interferometric response (Col 5, lines 29-38); and a photodetector assembly including one or more photodetectors (Col 5, lines 38-39) configured to receive a phase-shifted version of the interferometric response (Col 5, lines 39-41).
With respect to claims 4 and 14, Ellmauthaler ‘846 teaches a distributed acoustic sensing (DAS) system that incorporates said optical source configured as an interrogator (Col 4, lines 23-29), wherein the filter threshold is determined based, at least in part, on an operating parameter of the interrogator (Col 13, lines 3-6).
With respect to claims 5 and 15, Ellmauthaler ‘846 teaches said modulator comprises a phase shift keying modulator (Col 5, lines 28-41).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellmauthaler ‘846, in view of Ellmauthaler ‘006, and further in view of Cheng (WO 2016/159939 A1).
Ellmauthaler ‘846 as modified teaches the invention as discussed above.  However, it does not teach the filter is configured to apply the response threshold having a threshold value that is determined based on a specified multiple of an estimated signal strength of said optical source, or the filter is configured to apply the response threshold 5 having a threshold value that is determined based on a percentage of the seismic response that is above or below the threshold value.
Cheng teaches the filter is configured to apply the response threshold having a threshold value that is determined based on a specified multiple of an estimated signal strength of said optical source ([0017], lines 13-15), or the filter is configured to apply the response threshold 5 having a threshold value that is determined based on a percentage of the seismic response that is above or below the threshold value ([0017], lines 17-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ellmauthaler ‘846 with the threshold determinations of Cheng since such a modification would have removed noise and outlier data for a more accurate data set. 

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645